11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Jamiea Johnson,                                * From the 161st District
                                                 Court of Ector County,
                                                 Trial Court No. B-133,396.

Vs. No. 11-12-00227-CV                         * August 22, 2013

Marvin Marchella Harris,                       * Memorandum Opinion by Willson, J.
                                                 (Panel consists of: Wright, C.J.,
                                                 McCall, J., and Willson, J.)

      This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court’s opinion, the
judgment of the trial court is in all things affirmed. The costs incurred by reason of this
appeal are taxed against Jamiea Johnson.